FKIOK, C. J.
I concur. Tbe case belongs to that class which involves questions that cannot be too carefully considered by tbe courts, and which, because of its character, should be determined in accordance with tbe facts and circumstances surrounding tbe individuals whose rights and interests are affected, and, when tbe interests are fully and fairly considered, those which affect tbe welfare of tbe child should ordinarily control in *243tbe final determination, of tbe action. No bard and fast rule can therefore be laid down wbicb shall control all cases. I am convinced that tbe mother of tbe child in question here intentionally and without adequate cause surrendered it to tbe custody and care of others, and, further, that she did so to further her own personal ends and aims in life. A careful reading of the record prevents me from arriving at any other conclusion. I say this without any feeling against the mother. While I am in sympathy with her motherly instincts which prompt her to regain custody and control of her child, I nevertheless cannot overlook the best interests and rights of the child and of those who have freely, voluntarily, and in the most generous manner provided and cared for its wants and welfare. The affections of the child have now become entwined in those of its foster parents. To now permit the mother to take the child could only result in opening up wounds that better remain closed. It must also result in disturbing the peace of mind of the foster parents, and, in view of the past disposition of the mother’s present husband, subject the child to new and untried influences that I am not at all convinced are as certainly beneficial to its best interests and welfare as are those which surround it now, and which, so far as can be ascertained from, the record, will, through all the years of the child’s minority at least, continue to surround it. Suppose the mother should again meet with misfortune such as in her judgment would be sufficient to justify her to abandon the child, would she not again abandon it precisely as she did to further her own welfare? Under such circumstances, the sympathy that we naturally entertain for the mother should not he permitted to sway our judgment. In view therefore that the mother has surrendered her natural or legal right to the exclusive custody and control of the child, this court has but one duty to perform, and that is to protect the best interests and welfare of the child. This, in my judgment, can only be accomplished by rendering the judgment outlined by my Associate, Mr. Justice McCarty.